Order entered April 17, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00130-CV

                    KELLEY|WITHERSPOON, LLP, ET AL., Appellants

                                                 V.

               ARMSTRONG INTERNATIONAL SERVICES, INC., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-01907-E

                                             ORDER
       Before the Court is appellee/cross-appellant’s April 16, 2014 unopposed motion for an

extension of time to file its initial brief. Under our local rules, appellee/cross-appellant must file

a combined appellee’s and cross-appellant’s brief. See 5th Tex. App. (Dallas) Loc. R. 10(1)(b).

Appellee’s combined brief will be due thirty days after appellant’s brief is filed. See 5th Tex.

App. (Dallas) Loc. R. 10(3)(b). Accordingly, we DENY appellee/cross-appellant’s motion as

premature.


                                                        /s/   ADA BROWN
                                                              JUSTICE